United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3113
                                   ___________

Stacey L. Ottaway,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
AMR Corp.; American Airlines, Inc.,     *
a “Subsidiary” thereof doing business   * [UNPUBLISHED]
as American Airlines Flexible Benefits *
Plan,                                   *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: January 28, 1999
                              Filed: February 5, 1999
                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Stacey L. Ottaway appeals from the district court’s1 order granting summary
judgment to defendants in this action under the Employee Retirement Income Security
Act of 1974. Upon a careful review of the record and the parties’ briefs, we conclude



      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
that summary judgment was appropriate for the reasons the district court stated.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-